fyxiy-o]
                                       #t£l=3K
                                Barbdrd^ladde-mAdamick
                                                                    Texas




936-539-7853                              *$pm®w^                        281-354-5511 Houston
936-788-8383                                                            936-539-7855 Conroe




April 22, 2015

ABLE ACOSTA, CLERK
COURT OF CRIMINAL APPEALS
P.O. BOX 12308
AUSTIN TX 78711


RE:     TRIAL CT. CAUSE NO. 1l-01-00582-CR-(l)


        EX PARTE: NOEL BAIRD NORWOOD


        In the 410™ District Court of Montgomery County, Texas

Dear Mr. Acoata:


Enclosed please find a copy of State's Request for Additional time to Resolve issues raised by
Application for a Writ of Habeas Corpus and Motion for Extension of time to Resolve Factual
issues in Application for a Writ of Habeas Corpus in the styled and number Post-Conviction
Application for Writ of Habeas Corpus. Please acknowledge receipt of same on the enclosed
copy of this letter.

Thank you for your assistance in this matter.

Sincerely,

Barbara Gladden Adamick
District Clerk




      Leah Timmons, Deputy
                                                             COURT OP CWMIM*L APPEALS
                                                                     APR H 2015

                                                                Abel Aerate, Clerk
                                                                       RECEIVED AND FILED
                                                                     ~, „FOR RECORD _.
                                                                  At oV.c^N o'clock         P   M.

                                                                         APR 17 2015
                          CAUSE NO. ll-01-00582-CR-(l)             Barbara gladden adamick
                                                                           District Clerk
                                                                   M(^TGOI\'l£R>eO'UNTY. TEXAS
 EX PARTE                                § INTHEDISTWCTvCOTfTTOR-Dep ty
 NOEL BAIRD NORWOOD                      § THE 410TH JUDICIAL DISTRICT,
                                         §
                                         §   MONTGOMERY COUNTY, TEXAS


                 STATE'S REQUEST FOR ADDITIONAL TIME
               TO RESOLVE ISSUES RAISED BY APPLICATION
                    FOR A WRIT OF HABEAS CORPUS


        The applicant, Noel Baird Norwood, was charged by indictment with the

offense of Aggravated Sexual Assault, alleged to have occurred on or about

September 23, 2010. The applicant entered a plea of "not guilty," but the jury

found the applicant guilty as charged.       The jury assessed his punishment at

imprisonment for six years. The Ninth Court of Appeals affirmed applicant's

conviction and sentence, and his conviction became final on October 7, 2013.

        On October 17, 2014, the applicant filed his first application for writ of

habeas corpus pursuant to article 11.07, of the Texas Code of Criminal Procedure,

alleging that trial counsel did not provide the effective assistance of counsel. The

State received a copy of the application from the district clerk on October 27,

2014.


        This Court issued an order designating issues to be resolved and requiring

the applicant's trial counsel, Mr. Scott Ramsey, to submit an affidavit responding
to the applicant's claims. Ramsey filed an affidavit with this Court on December

26, 2014, explaining that, due to numerous issues, he had been unable to address

the questions posed by this Court and requesting at least 30 days of additional time

to complete his affidavit. To date, no additional affidavit has been filed.

      The Court of Criminal Appeals recently adopted amendments to the rules of

appellate procedure requiring that the trial court resolve all fact issues in a writ of

habeas corpus withiri_180 days of the date the State received notice of the petition.

See Tex. R. App. P. 73.5. The 180 days will expire in this case on or about April

25, 2015. Therefore, the State respectfully requests that this Court submit to the

Court of Criminal Appeals a motion for extension of time to resolve the factual

issues raised by the application for a writ of habeas corpus.



                                              Respectfully submitted,

                                              Brett W. Ligon
                                              District Attorney
                                              Montgomery County, Texas




                                               assistant District Attorney
                                              Montgomery County, Texas
                                              SBT No. 24072468
                                              207 W. Phillips, Second Floor
                                              Conroe, Texas 77301

                                              jason.larman@mctx.org
                           CERTIFICATE OF SERVICE


       I hereby certify that a copy of the foregoing motion and the proposed motion

for extension of time was e-mailed to the attorney for the applicant on the date of

the filing of the original with the clerk of this Court.




                                                Assistant District Attorney
                                                Montgomery County, Texas
                                  {^f«j4 s1lj*nfA I                      ^B^*
                                                                          6o'c'oa P
                                                                                        • M.



               TRIAL COURT CAUSE NO. ll-01-00582-CR-(l) BARaA^ GUDn.
EX PARTE                                   §      IN THE COURT OF          ^S^^C^s
                                           §
NOEL BAIRD NORWOOD                         §      CRIMINAL APPEALS
                                           §
                                           §      OF TEXAS


            MOTION FOR EXTENSION OF TIME TO REOLVE
                  FACTUAL ISSUES IN APPLICATION FOR
                        A WRIT OF HABEAS CORPUS




TO THE HONORABLE COURT OF CRIMINAL APPEALS:


      The 410th District Court of Montgomery County, Texas, requests an

additional 60 days to resolve the factual issues raised by the application for a writ

of habeas corpus in this case, and would respectfully show as follows:

                                          I.


      The applicant, Noel Baird Norwood, was charged by indictment with the

offense of Aggravated Sexual Assault, alleged to have occurred on or about

September 23, 2010. The applicant entered a plea of "not guilty," but the jury

found the applicant guilty as charged.         The jury assessed his punishment at

imprisonment for six years. The Ninth Court of Appeals affirmed applicant's

conviction and sentence, and his conviction became final on October 7, 2013.

      The ^applicant, filed^                                  ofAakeas.corpus on.

October 17, 2014. The State received notice of the application on October 27,
2014, and this Court designated factual issues to be resolved on November 18,

2014. The Court ordered the applicant's trial counsel to file an affidavit within 30

days of the order designating issues. Unfortunately, trial counsel did not receive a

copy of the order until December 17, 2014, and submitted an affidavit on

December 26, 2014, explaining why he had been unable to comply with the

deadlines originally set by the order designating issues and requesting additional

time to address the applicant's claims. At this time, trial counsel has not submitted

an affidavit as ordered by this Court.

      Therefore, the 410th District Court of Montgomery County, Texas

respectfully requests an additional 60 days to resolve the factual issues raised by

the application for a writ of habeas corpus, until June 24, 2015.



                                                     Respectfully submitted,




                                                    ^es^^^uage
                                                    4Wfh District Court
                                                    Montgomery County, Texas